Order issued October 4, 2012




                                                In The
                                    QI:ourt of l\ppcals
                          lliiftq !lisfri.cf of IDcxa.s at !lalla.s
                                          No. 05-11-01702-CR
                                          No. 05-11-01703-CR


                                   PRESTON QUIN BOAN, Appellant

                                                  v.
                                   THE STATE OF TEXAS, Appellee


                             On Appeal from the 296th District Court
                                     Collin County, Texas
                       Trial Court Cause Nos. 401-80538-07,401-80539-07


                                            ORDER
        These appeals are REINSTATED.

        We ADOPT the trial court's September 5, 2012 finding that appellant should receive a

thirty-day extension to file his brief.

        Appellant's brief received by the Clerk of the Court on October 1, 2012 is DEEMED timely

filed on the date of this order.

        The State's brief shall be due THIRTY DAYS from the date of this order.




                                                         ~~ft{r~
                                                       LANA MYERS
                                                       JUSTICE